DETAILED ACTION

Claims 7, 14 and 15 have been amended. New claims 16-20 have been added. Claims 1-20 remain pending in the application.
Claims 1, 7 and 16 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed August 27th, 2020. As a result, each and every 112(b) rejections have been withdrawn. 

Applicant's arguments regarding rejection under 35 U.S.C. § 101 have been fully considered and respectfully found not persuasive.

1) rejected claims recite an apparatus or hardware;
2) the claimed subject matter is integrated into the practical application that is acknowledged by the fact that claim 12 is not rejected under § 101;
3) claims recite the object generation task assignment module assigns the object generation task based on the adaptable build volume identified in at least one of the plurality of additive manufacturing apparatus. As a result, the object generation task based on a new object generation task is submitted to utilize that adaptable build volume, thereby changing the condition of the build material in the build volume accordingly.

The examiner respectfully traverses applicant’s argument as follows:
Regarding 1) the recited apparatus and hardware such as additive manufacturing apparatus, processor or interface are either technical environment of abstract ideas or a generic computer and/or sensing component cannot provide an inventive concept.
Regarding 2) while the examiner agrees the claimed subject matter of claim 12 is integrated into practical application therefore is not subject to § 101 rejection. However, the examiner respectfully submits that applicant has overlooked the factor that all the claims rejected under § 101 does not have feature similar to the claimed subject matter of claim 12, none of them is integrated into practical application.
Regarding 3) while the examiner agrees that the feature “the object generation task based on a new object generation task is submitted to utilize that adaptable build volume, thereby changing the condition of the build material in the build volume 
Therefore applicant's arguments are not persuasive and the previous § 101 is sustained.

Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered.

In the remarks, applicant argues in substance that:
The term "adaptable build volume" is a new term defined by the Applicant and as defined in Applicant's specification, the adaptable build volume is a space within a total build volume minus the space in the total build volume already used for production of an object in that changes may be made to the content thereof without affected the previously generated layers. Therefore Pettis does not teach the status indicator comprising an indication of an adaptable build volume.
The examiner respectfully traverses applicant’s argument as follows:
The term "adaptable build volume" is not defined by applicant as own lexicographers with special meaning assigned to this term. The specification just recited several POSSIBLE examples. In arguments remarks applicant stated that "the adaptable build volume is a space within a total build volume minus the space in the total build volume already used for production of an object in that changes may be made to the content thereof without affected the previously generated layers". However may be space between the objects within the build volume, and/or in that the objects may be modified, repositioned or reoriented, or removed from a virtual build volume to accommodate a new object generation task. The status indicator may for example comprise an indication of the space available (in some examples following repositioning or removal of at least one object), and/or an indication of at least one object which may be removed. (Applicant's specification, paragraph 0016).", actually provided another possible example of "adaptable build volume" as space available following removal of object or object may be removed to make the space available (hereinafter Example B). So in light of specification, the term "adaptable build volume" can be interpreted as any build volume in build space that can build material/object or remove material/object. The status indicator of adaptable build volume can be interpreted as any kind of status of the material/object in the build volume, such as whether there is an object in the build volume so the printer is not available for building new object, or an object in the build volume but completed, so the object can be removed to make printer available to build new object. Therefore, Pettis 

Independent claim 7 has been amended and independent claim 16 has been newly added to specify:
the collected indicator of the adaptable build volume comprising space within a total build volume minus space in the total build volume already used for production of an object. In the remarks, applicant argues in substance that neither Pettis nor Zeng teaches this new feature.
The examiner respectfully traverses applicant’s argument as follows:
1) The examiner respectfully submits that applicant has overlooked the factor that the space already used for production of an object could be zero or occupied by completed object, and Pettis teaches this scenario ([0046] [0075] [0034] [0076] use optical sensor status to indicate whether a working volume of the printer is available if an object within a working volume is detected and the status of current job. In addition, [0018] [0031] using image sensor to indicate the completed object is removed from the specific location of a working volume)

Therefore applicant's arguments are not persuasive and are respectfully traversed.

Schmidt US 20070282477 A1 is introduced in response to amended claims. The teachings of Pettis and Zeng as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended and new claims. Another iteration of claim analysis has been made. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “an object”, the relationship between “an object” in claim 2 and “an object” in claim 1 is not clear. For examination purpose, “an object” in claim 2 will be construed as “the object”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a method for assigning a print job to additive manufacturing apparatus.
The limitation of assigning a print job to additive manufacturing apparatus, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “an object generation task corresponding to the received object model data to one of the plurality of additive manufacturing apparatus based on the status indicators.” and “additive manufacturing instructions for an object generation task while at least part of the build volume to which the object generation task is assigned is under generation.” Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited receiving ..., receive ..., release ..., and released ..., that are mere instructions to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited processor and interface, are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal - claim 14 recites “comprising a machine readable medium” that could be transitory.

Regarding claim 15, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 11-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Pettis US 20120113473 A11.

Regarding claim 1, Pettis teaches a method comprising:

receiving, at the processor, a status indicator for each of a plurality of additive manufacturing apparatus, the status indicator comprising, for each apparatus, an indication of an adaptable build volume ([0046] [0075] [0034] [0076] use optical sensor status to indicate whether a working volume of the printer is available if an object within a working volume is detected and the status of current job. In addition, [0018] [0031] using image sensor to indicate the completed object is removed from the specific location of a working volume); and
assigning, by the processor, an object generation task corresponding to the received object model data to one of the plurality of additive manufacturing apparatus based on the status indicators ([0051] submit print job to a first available printer, [0083] search for additional suitable printer available to assign the print job).
Pettis teaches:

    PNG
    media_image1.png
    871
    1151
    media_image1.png
    Greyscale


[0054] …, the print queue may be stored, for example, in the database 309 of the print server 308. As used here, the term `print queue` is intended to include print data (e.g., the three-dimensional model or tool instructions to fabricate an object) for a number of print job (which may be arranged for presentation in order of expected execution), as well as any metadata concerning print jobs….
[0046] …, the print servers 308 may manage print jobs received from one or more of the client devices 306, ... A print server 308 may also communicate periodically with three-dimensional printers 304 in order to obtain status information concerning, e.g., availability of printers and/or the status of particular print jobs, any of which may be subsequently presented to a user through the web server…., and may automatically select one of the three dimensional printers 304 for a user-submitted print job,…
[0075] …, the method 400 may include evaluating an availability of the three-dimensional printer for the print job. This may be based upon a signal from any of the sensors associated with the three-dimensional printer. … this evaluation may be performed remotely by a device that receives sensor data in raw or processed form from the sensor(s) of the three dimensional printer.
[0034] The sensor 134 may also or instead include at least one video camera. The video camera may generally capture images of the working volume 114, the object provide a remote video feed through the network interface 136, which feed may be available to remote users through a user interface maintained by, e.g., remote hardware such as the print servers described below with reference to FIG. 3,…
[0076] A wide variety of evaluations may be performed. For example, the evaluation may relate to the status of a current job executing on the three-dimensional printer…, any of which might result in the three-dimensional printer being unavailable…. For example, if an optical sensor detects an object within a working volume of the three-dimensional printer,…
[0018] …, while the path 120 may be generally (but not necessarily) uniform through the working volume 114, the conveyer 104 may move in any direction suitable for moving completed items from the working volume 114…. 
[0031] … This may also or instead include an imaging device and image processing circuitry to capture an image of the working volume 114 and analyze the image to evaluate a position of the object 112. This sensor 134 may be used for example to ensure that the object 112 is removed from the conveyor 104 prior to beginning a new build at that location on the working surface such as the surface 116 of the build platform 102….
[0051] …,the print server 308 may submit a print job to a first available one of the plurality of three-dimensional printers 304.  
[0083] When the three-dimensional printer is not available for the print job, additional processing may be performed prior to notifying the requester, such as a search for additional, suitable printing resources and/or redirection of the print job. Thus identifying one or more alternative three dimensional printers coupled to the data network as resources available for the print job when the three-dimensional printer is not available….

Regarding claim 2, Pettis further teaches the object model data characterizes at least one of a new object ([0051] a unassigned print job – new object to a first available printer) and a modification of an object under generation.

Regarding claim 3, Pettis further teaches the object mode data is associated with a priority indicator and assigning the object generation task to one of the plurality of apparatus based on the status indicator and the priority indicator ([0055]).

Regarding claim 4, Pettis further teaches replacing an object generation task already assigned to an apparatus when a higher priority object generation task is received ([0055] [0071] replace object with content from other sources).

Regarding claims 7 and 16, Pettis further teaches:
an interface providing communication through a network between the processor and a plurality of additive manufacturing apparatus (Fig. 3 [0042]);
the adaptable build volume comprising space within a total build volume minus space in the total build volume already used for production of an object (the examiner noticed that the space in the total build volume already used for production of an object could be zero, or could be occupied by completed object, ([0046] [0075] [0034] [0076] 

Regarding claim 11, Pettis further teaches a control data module to generate control instructions ([0054] print data including tool instructions to build an object).

Regarding claim 12, Pettis further teaches a plurality of additive manufacturing apparatus to generate an object using the control instructions ([0095] allocating batch print job of an object includes multiple parts to plurality of printers).

Regarding claim 13, Pettis further teaches the object generation task assignment module is to assign an object generation task to one of a plurality of additive manufacturing apparatus based on at least one of:
a similarity of objects under generation by that additive manufacturing apparatus to the object to be generated in the object generation task;
a resulting packing density within the additive manufacturing apparatus; 
a resulting overall build height;
a post processing capacity associated with the additive manufacturing apparatus;
a relative priority level of an object generation task of the additive manufacturing apparatus and the object generation task to be assigned; 
a target completion time of the object generation task; 

a location of the additive manufacturing apparatus ([0046] geographical proximity).

Regarding claim 14, Pettis teaches the claimed method. Therefore, he teaches the instructions for implementing the method steps.

Regarding claim 18, Pettis teaches the status indicator further comprises an indication of a priority level or manufacturing deadline for objects currently being generated by a corresponding additive manufacturing apparatus ([0055] [0071] replace object with content from other sources).

Regarding claim 19, Pettis teaches the status indicator further comprises an indication of a portion of the build volume that is non-adaptable and cannot be used as part of the adaptable build volume ([00032] [00037] [00038] object 406 can’t be modified).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis, in view of Zeng WO 2016032544 A12.

Regarding claims 7 and 16, Pettis teaches similar limitations to that of claim 1.
In addition, Pettis teaches an interface providing communication through a network between the processor and a plurality of additive manufacturing apparatus (Fig. 3 [0042]).
Pettis does not explicitly teach the adaptable build volume comprising space within a total build volume minus space in the total build volume already used for production of an object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettis to incorporate the teachings of Zeng because they all directed to generating control instruction for 3D printer. The adaptable build volume comprising space within a total build volume minus space in the total build volume already used for production of an object will help determine availability of the printer.
Zeng teaches, the adaptable build volume comprising space within a total build volume minus space in the total build volume already used for production of an object (Zen: Figs 3-6 [00033]-[00036] build volume manager collecting status of the layer of 
Zeng teaches:

    PNG
    media_image2.png
    882
    771
    media_image2.png
    Greyscale

[00033] The determination by the build volume manager 102 as to whether a request to modify the virtual build volume 108 may be fulfilled may depend on the type of request, and may also depend on the number of layers of the build 30 volume 112 that have already been processed by the additive manufacturing system 104. 
[00034] For example, to fulfill a request to add a new object into the virtual build volume 108 the build volume manager 102 has to determine whether there is sufficient space in the un-processed portion of the build volume 112 to accommodate the new object. For example, to fulfill a request to cancel the 5 generation of an object in the build volume 112, to move an object, or to modify a characteristic of an object, the build determine whether the object has already been generated, or at least partially generated, within the build volume 112. 
[00035] In one example, the build volume manager 102 determines from the additive manufacturing system 104, the layer of the build volume 112 that is currently being processed. This enables the build volume manager 102 to determine the number of layers that have been processed by the additive manufacturing system 104. In other examples, however, the build volume 15 manager 102 may obtain from the additive manufacturing system 104 a layer other than the current layer, for example the last complete layer that was processed, the next layer to be processed, or any other suitable layer. The layer may also be referred to as the z-count, as it represents the offset in the z-axis of the current layer of build material being processed. 
[00036] By knowing the number of layers of the build volume 112 that have been processed by the additive manufacturing system 104 enables the build volume manager 102 to determine whether a request can be fulfilled. 

    PNG
    media_image3.png
    944
    573
    media_image3.png
    Greyscale

[00052] At time t1 the build volume manager 102 generates a virtual build volume 706 that includes the virtual objects 702 and 704 and at time t2 sends data representing at least a portion of the virtual build volume 706 to the additive manufacturing system 104. At time t3, the additive manufacturing 30 system 104 starts processing the build volume. 
[00053] At time t4 the build volume manager 102 receives a request to build a yet further object 708. The virtual object 702 has data associated with it that indicates that it is required for time rt2.
[00054] The build volume manager 102 determines that the request may be fulfilled by removing the virtual object 704 from the virtual build volume 706, and adding the object 708 to the virtual build volume 706. 
At time t5 the build volume manager 102 modifies the portion of the virtual build volume which has not yet been processed by the additive manufacturing system 104, to generate a modified virtual build volume 710. 
[00056] At time t6 the build volume manager 102 sends data representing at least a portion of the modified virtual build volume 710 to the additive 15 manufacturing system 104.
[00057] At time t7 the additive manufacturing system 104 completes processing of the build volume, and hence the generated objects corresponding to the virtual objects 702 and 708 may be removed from the processed build volume.

Claims 5-6, 8-10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis as applied to claims 1-4, 7, 11-14, 16, and 18-19 above, in view of Zeng.

Regarding claim 5, Pettis does not explicitly further teach reconfiguring a virtual build volume of the apparatus to which the object generation task is assigned and generating additive manufacturing instructions for at least part of the reconfigured virtual build volume.
Zeng teaches reconfiguring a virtual build volume of the apparatus to which the object generation task is assigned and generating additive manufacturing instructions for at least part of the reconfigured virtual build volume (Fig. 7 [00031] [00032] [00035] [00036] [00050]-[00060] modify the build volume by displacing an object, deleting an object, adding an object, etc.).

Regarding claim 6, Zeng further teaches generating additive manufacturing instructions for an object generation task while at least part of the build volume to which the object generation task is assigned is under generation ([0038]-[0040] [0042] object 106a is under generation).

Regarding claim 8, Pettis and Zeng further teach:
an input module to receive data modelling at least part of an object to be generated and a status indicator comprising an indication of an adaptable build volume of an additive manufacturing apparatus ([0054] print queue include print data with 3D model of an object, [0076] optical sensor detects status of a working volume),
wherein the build volume content management module is to determine if the data received models an object or object portion which can be generated within the adaptable build volume ([00031] [00032] [00035] [00036] obtain from printer the status of the layer built in the build volume, determine if adding a new object is possible).
Regarding claim 9, Pettis and Zeng further teach the status indictor comprises at least one of:
an indication of a post processing capability associated with the additive manufacturing apparatus (Pettis: [0046] printer selection criteria includes printing capabilities); and
an indication of a build volume content under generation by the additive manufacturing apparatus (Zeng: [00035] status of the layer built, building or to be built in the build volume); and


Regarding claim 10, Zeng further teaches the build volume content management module is to determine a relative placement for objects within a virtual build volume ([00032]).

Regarding claim 15, Zeng further teaches use data characterising a finalised build volume  [Fig. 7 [00055] modified virtual build volume 710) to generate additive manufacturing instructions, where additive manufacturing instructions are released while an object generation task is on-going in the selected additive manufacturing apparatus (Figs. 6 & 7 [0038]-[0040] [0042] [00052]-[00057] fulfill the new manufacturing task while object 106a or 702 task is on-going).

Regarding claim 17, Zeng further teaches assigning the object generation task is performed while an additive manufacturing apparatus selected to receive the object generation task is already performing an earlier object generation task in a lower portion of a build volume, the assigned object generation task being added to the adaptable build volume in an upper portion of the build volume of the selected additive manufacturing apparatus (Figs. 6 & 7 [0038]-[0040] [0042] [00052]-[00057] fulfill the new manufacturing task while object 106a or 702 task is on-going to build object 502 or 708 on top of already generated lower portion of a build volume).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pettis as applied to claims 1-4, 7, 11-14, 16, and 18-19 above, in view of Schmidt.

Regarding claim 20, Pettis does not explicitly further teach abandoning generation of a lower priority object being produced in an additive manufacturing apparatus to increase adaptable build volume.
Schmidt teaches abandoning generation of a lower priority object being produced in an additive manufacturing apparatus to increase adaptable build volume ([0023] currently being processed job having lower priority to be interrupted for higher priority job). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettis to incorporate the teachings of Schmidt because they all directed to generating control instruction for manufacturing apparatus. Abandoning generation of a lower priority object being produced in an additive manufacturing apparatus to increase adaptable build volume will help produce higher priority object promptly.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115


                                                                                                                                                                                                        







			

/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pettis is the prior art of record
        2 Zeng is the prior art of record